significant index no department of the treasury internal_revenue_service washington d c l tax_exempt_and_government_entities_division dec e ra a2 in re company this letter modifies our ruling letter dated date in which we grant a conditional waiver of the minimum_funding_standard for the above-named pension_plan for the plan_year ending date and waivers of the percent tax under sec_4971 of the internal_revenue_code code for the above-named pension_plan for the tax years associated with the plan years ending date through the modification consists of an extension of the period specified in the second condition during which the company was to execute an agreement with the scheduling the payment of all taxes due under section a of the internal_revenue_code as stated in the date letter the second condition provides within days from the date of this letter the company will execute an agreement with the taxes due under sec_4971 of the code for the plan years the company will provide documentation of such payment schedule agreement to the the date of this letter and will provide documentation of subsequent payments of the sec_4971 taxes as they are paid to the office in a timely manner office within days from scheduling the payment of all the second condition in the date letter is replaced by the following condition by date the company will execute an agreement with the mid- atlantic area office scheduling the payment of all taxes due under sec_4971 of the code for the plan years the company will provide documentation of such payment schedule agreement to the office by date and will provide documentation of subsequent payments of the sec_4971 taxes as they are paid to the office in a timely manner we have sent a copy of this letter to the manager ep classification in _ and to your authorized representatives form on file with this office if you have any questions concerning this letter please contact in any correspondence relating to this letter please refer to se t ep ra t a2 as well sincerely daunte i wnocd lawrence e isaacs acting manager employee_plans actuarial group
